Case 15-28310   Doc 71   Filed 04/08/20 Entered 04/08/20 14:19:02   Desc Main
                           Document     Page 1 of 4
Case 15-28310   Doc 71   Filed 04/08/20 Entered 04/08/20 14:19:02   Desc Main
                           Document     Page 2 of 4
Case 15-28310   Doc 71   Filed 04/08/20 Entered 04/08/20 14:19:02   Desc Main
                           Document     Page 3 of 4
Case 15-28310   Doc 71   Filed 04/08/20 Entered 04/08/20 14:19:02   Desc Main
                           Document     Page 4 of 4
